Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 12/22/21.  Claims 1,3,6-8 are amended.  Claims 1-10 are pending.
A substituted specification is also submitted.
The previous 112 second paragraph rejection is withdrawn due to amendment.  However, the amendment necessitates new ground of rejection and objection as followed.
Specification
The substitute specification filed 12/22/21 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it introduces new matter into the disclosure of the invention.
The insertion on page 4 “ wherein a median particle size of cordyceps militaris ultrafine powder is smaller than 200nm” is new matter.  There is no original disclosure of such range.  Applicant bases the new language on the original disclosure of “ the proportion of the cordyceps militaris ultrafine powder with about 200nm of particle size can reach more than 50%”.  It is unclear how applicant reaches the conclusion that the original disclosure supports the new language.  The original disclosure means 50% or more of the particles have a size of about 200nm.  There is no disclosure of median and about 200nm does not mean smaller than 200nm.  The new language includes the range of from 0 to less than 200 and this is not the same as about 200nm.  All the examples disclose certain percentage at 100-200nm.  There is no disclosure of median particle size and there is no disclosure of any size less than 100.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
In the amendment filed on 12/22/21, applicant amends step 3 in claim 1 to recite “ wherein a median particle size of cordyceps militaris ultrafine powder is smaller than 200nm”.  This limitation is not supported by the original disclosure. Applicant bases the new limitation on the original disclosure of “ the proportion of the cordyceps militaris ultrafine powder with about 200nm of particle size can reach more than 50%”.  It is unclear how applicant reaches the conclusion that the original disclosure supports the new limitation.  The original disclosure means 50% or more of the particles have a size of about 200nm.  There is no disclosure of median and about 200nm does not mean smaller than 200nm.  The new language includes the range of from 0 to less than 200 and this is not the same as about 200nm.  All the examples disclose certain percentage at 100-200nm.  There is no disclosure of median particle size and there is no disclosure of any size less than 100.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “ the mass ratio of the cordyceps militaris dried fruiting body to zirconia sphere” is vague and indefinite because it is not clear what the mass ratio is because the claim has not set forth any zirconia sphere.  It is not clear what the zirconia sphere refers to or where it is produced in the steps recited.  
In the response, applicant states that Zirconia sphere is high strength and high toughness, good wear resistance, high temperature resistance etc .  It is generally equipped in the ball mill pulverizer for ultrafine grinding and dispersion of material.  However, the claim does not set forth anything about the 
The claims are allowable over prior art as set forth in the previous office action.
Response to Arguments
Applicant’s arguments  with respect to the 112 second paragraph have been fully considered and are persuasive. Most of the 112 second paragraph issues are withdrawn due to the argument and amendment.  Claim 1 is still rejected under 112 second paragraph as set forth above with respect to the limitation directed to zirconia spheres. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 8, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793